Exhibit 10.1

Confidential Treatment Requested by Cash America International, Inc.

Confidential portions of this document have been omitted and filed separately
with the

Securities and Exchange Commission.

CASH AMERICA INTERNATIONAL, INC.

2012 LONG TERM INCENTIVE PLAN AWARD AGREEMENT

This Long Term Incentive Plan Award Agreement (the “Agreement”) is entered into
as of the 25th day of January, 2012, by and between CASH AMERICA INTERNATIONAL,
INC. (the “Company”) and                  (“Employee”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Cash America International, Inc. 2004 First
Amended and Restated Long-Term Incentive Plan, as amended (the “Plan”), which is
administered by the Management Development and Compensation Committee of the
Company’s Board of Directors (the “Committee”); and

WHEREAS, pursuant to Section 4 and Section 9 of the Plan, the Committee has
granted to Employee an award (the “Award”) of Restricted Stock Units to
encourage Employee’s continued loyalty and diligence that consists of (a) an
Award that shall vest under the terms of the Plan over a four-year period (the
“Base Award”), and (b) an additional Award that shall vest, subject to the
satisfaction of certain conditions specified in this Agreement and Exhibit “A”
to this Agreement, on January 1, 2015 (the “Performance Award”);

WHEREAS, the Restricted Stock Units (“RSUs”) represent the unfunded and
unsecured promise of the Company to issue to Employee an equivalent number of
shares of the common stock of the Company or its successors (“Common Stock”) at
a future date, subject to the terms of this Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Award.

(a) General. Subject to the restrictions and other conditions set forth herein
and in Exhibit “A” to this Agreement, the Company hereby grants to Employee the
following Award:

(i) a Base Award of                  RSUs; and

(ii) a maximum Performance Award of              RSUs (of such amount
             RSUs shall be considered the target Performance Award (the “Target
Performance Award”) as further described on Exhibit “A”). The Performance Award
is designated as a Qualified Performance-Based Award as defined in Section 2 of
the Plan.

(b) Grant Date. The Award was awarded to Employee on January 25, 2012 (the
“Grant Date”).

2. Vesting.

(a) Base Award Vesting. The Base Award shall vest as follows: Substantially
equal 25% increments of the RSUs shall vest on each of the following dates as
long as Employee remains continuously (i) employed by the Company or its
subsidiaries or other affiliates, and/or (ii) a member of the Company’s Board of
Directors (the “Board”), through the applicable vesting date: February 24,
2013; January 31, 2014; January 31, 2015, and January 31, 2016. Any RSUs that
are part of the Base Award and have not vested shall remain subject to
forfeiture under Section 3 of this Agreement.



--------------------------------------------------------------------------------

(b) Performance Award Vesting. Subject to the terms and conditions specified on
Exhibit “A,” the portion of the Performance Award payable hereunder, if any,
shall vest on January 1, 2015 (“Performance Award Vesting Date”), as long as
Employee remains continuously (i) employed by the Company or its subsidiaries or
other affiliates, and/or (ii) a member of the Board, through said date, subject
to receiving Committee Certification (as defined on Exhibit “A”). In addition,
if Employee’s employment with the Company and all of its subsidiaries and
affiliates and his service as a member of the Board terminates for any reason
(including death) before the Performance Award Vesting Date and Employee’s age
plus continuous tenure with the Company (as described in Section 3(e)) equals at
least 65 years (as further described in Section 3(b) of this Agreement), then,
subject to the terms and conditions specified on Exhibit “A,” the portion of the
Performance Award payable hereunder, if any, shall vest subject (i) to receiving
Committee Certification, and (ii) to the proration rules set forth in
Section 3(b) of this Agreement.

3. Treatment of Award Upon Termination or Failure to Vest.

(a) Base Award Forfeiture. Upon Employee’s termination of employment with the
Company and all of its subsidiaries and affiliates and his service as a member
of the Board for any reason (including death), any portion of the Base Award
that has not yet vested as provided in Section 2(a) of this Agreement shall be
immediately forfeited, and Employee shall forfeit any and all rights in or to
such unvested portion of the Base Award.

(b) Performance Award Proration and Forfeiture with Rule of 65. If Employee’s
employment with the Company and all of its subsidiaries and affiliates and his
service as a member of the Board terminates for any reason (including death)
before the Performance Award Vesting Date and Employee’s age plus continuous
tenure with the Company (as described in Section 3(e)) as of the later of
Employee’s employment termination date or Employee’s termination of service from
the Board equals 65 years or more:

 

  i. Subject to the terms and conditions of Exhibit “A,” Employee shall be
entitled to a prorated portion of any Performance Award (A) that receives the
Committee Certification, and (B) that would have otherwise vested and been
payable pursuant to this Agreement if Employee had remained employed by the
Company and/or engaged as a Board member through the Performance Award Vesting
Date. Such prorated portion shall be determined by multiplying the amount of the
Performance Award that would have been payable to Employee, had Employee
remained employed by the Company and/or engaged as a Board member through the
Performance Award Vesting Date, by a fraction the numerator of which is equal to
the number of whole calendar months following the Grant Date that Employee was
actively employed by the Company and/or engaged as a Board member, and the
denominator of which is equal to 35;

 

  ii. The prorated portion of the vested Performance Award payable under this
Section 3(b) shall be calculated as of the Performance Award Vesting Date, and
shall be paid at the time specified under Section 4 of this Agreement; and

 

2



--------------------------------------------------------------------------------

  iii. Except for any prorated portion of the Performance Award that is
determined in accordance with Section 3(b)(i) above and is certified by the
Committee in accordance with the terms of Exhibit “A,” Employee shall forfeit
any and all rights in or to the remaining unvested portion of the Performance
Award.

(c) Performance Award Forfeiture without Rule of 65. If Employee’s employment
with the Company and all of its subsidiaries and affiliates and his service as a
member of the Board terminates for any reason (including death) before the
Performance Award Vesting Date, and Employee’s age plus his continuous tenure
with the Company (as described in Section 3(e)) as of the later of Employee’s
employment termination date or Employee’s termination of service from the Board
equals less than 65 years, then Employee shall forfeit all rights in or to any
portion of the Performance Award.

(d) Performance Award Forfeiture—General. Any portion of the Performance Award
that does not vest on or before the Performance Award Vesting Date as described
hereinabove shall be forfeited, and Employee shall forfeit any and all rights in
or to such unvested portion of the Performance Award.

(e) Tenure with the Company. For purposes of Sections 3(b) and 3(c) of this
Agreement, Employee’s “tenure with the Company” shall be the number of whole
years that Employee had been continuously (i) employed by the Company and all of
its subsidiaries and/or (ii) a member of the Board on the most recent
anniversary of the earlier to occur of Employee’s commencement of Employee’s
employment or Employee’s commencement of service as a member of the Board.

4. Payment of Awards.

(a) General.

 

  i. Except as provided in Section 4(b)(i) below, (A) as each 25%-portion of the
Base Award vests, the Company shall instruct its transfer agent to issue a stock
certificate evidencing the conversion of such vested RSUs into whole vested
shares of Common Stock in the name of Employee (or if Employee has died, in the
name of Employee’s designated beneficiary or, if no beneficiary has been
designated, Employee’s estate (“Beneficiary”)) within a reasonable time after
the vesting date of such 25%-portion of the Base Award, but (B) in no event will
the Common Stock relating to the then-vesting portion of the Base Award be
transferred to Employee later than December 31 of the calendar year in which the
vesting date for the then-vesting portion of the Base Award occurs. The Company
shall not be required to deliver any fractional shares of Common Stock under the
Award. Any fractional shares shall be rounded up to the next whole share.

 

  ii. If any portion of the Performance Award vests and is certified by the
Committee in accordance with the terms of Exhibit “A,” then, except as provided
in Section 4(b)(ii) below, (A) the Company shall instruct its transfer agent to
issue a stock certificate evidencing the conversion of all vested Performance
Award RSUs certified by the Committee that have not been forfeited under
Section 3 of this Agreement into whole vested shares of Common Stock in the name
of Employee (or if Employee has died, in the name of Employee’s Beneficiary)
within a reasonable time after the Committee Certification Date (as defined in
Exhibit “A”), but (B) in no event will the Common Stock relating to the vested
portion of the Performance Award, as certified by the Committee, be transferred
to Employee later than March 15, 2016.

 

3



--------------------------------------------------------------------------------

  iii. The Company shall not be required to deliver any fractional shares of
Common Stock under the Base Award or the Performance Award. Any fractional
shares shall be rounded up to the next whole share.

 

  (b) Deferred Delivery.

 

  i. Employee may elect to defer the timing of the payment of the vested
portions of the Base Award granted under this Agreement until the later of
(A) the date Employee has a separation from service as an employee (within the
meaning of Treasury Regulations Section 1.409A-1(h)(1); “Employment Separation
from Service”) or (B) a specified date which may be either the applicable
vesting date or a later date not later than January 31, 2016. For all portions
of the Base Award granted under this Agreement, such deferral election must be
made no later than February 24, 2012. For clarification purposes, the payment
for any portions of the Base Award that vest following an Employment Separation
from Service in accordance with this Agreement and are deferred in accordance
with this Section 4(b)(i) will be paid in accordance with Section 4(b)(i)(B);
provided, however, if Employee has not specified a date pursuant to
Section 4(b)(i)(B), such date shall be deemed to be January 31, 2016.

 

  ii. Employee may elect to defer but not accelerate the timing of the payment
of the portion of the Performance Award granted under this Agreement that vests
and is certified by the Committee in accordance with this Agreement, if any,
until the later of (A) the date of Employee’s Employment Separation from
Service, or (B) January 1, 2017. Such election must be made no later than
February 24, 2012. For clarification purposes, if the Performance Award vests
following an Employment Separation from Service in accordance with this
Agreement and is deferred in accordance with this Section 4(b)(ii) the payment
of the portion of the Performance Award granted under this Agreement that vests
and is certified by the Committee in accordance with this Agreement, if any,
will be paid in accordance with Section 4(b)(ii)(B).

 

  iii.

To the extent required under Code §409A and applicable guidance issued
thereunder (“Code §409A”), if Employee is a specified employee (within the
meaning of Code §409A) at the time Employee has an Employment Separation from
Service and has elected to defer receipt of his Base Award and/or Performance
Award, the shares of Common Stock transferable on a deferred basis as a result
of Employee’s Employment Separation from Service for any reason other than
Employee’s death shall not be issued before the date that is six months after
Employee’s Employment Separation from Service or such earlier time (if any) as
may be permitted under Code §409A. In the event of Employee’s death after he has
elected to defer receipt of his Base Award and/or Performance Award, the shares
of Common Stock relating to any and all outstanding RSUs that have not been
forfeited under Section 3 of this Agreement will be issued in the name of
Employee’s Beneficiary, as follows: (A) for the Base Award, upon the 60th day
after Employee’s death, and (B) for any vested Performance Award certified by
the Committee, by the latest to occur of (a) March 15, 2016, (b) December 31 of
the year in which his death occurs, or (c) within 2 1/2 months after his date of
death.

 

4



--------------------------------------------------------------------------------

5. Change in Control.

(a) Vesting and Payment. In the event of a Change in Control (as defined below)
while Employee is still employed by the Company or its subsidiaries or other
affiliates and/or serving as a member of the Board, vesting of the entire Award
(both the Base Award and the maximum Performance Award) shall automatically
accelerate and become 100% vested as of the date the Change in Control occurs as
long as Employee has remained continuously employed by the Company or by an
entity that is a subsidiary or other affiliate of the Company on the day
immediately preceding the date of the Change in Control and/or served as a
member of the Board through such date. In such event, the shares of Common Stock
evidencing vested RSUs shall be delivered to Employee in a lump sum within 60
days following the date of the Change in Control, notwithstanding any election
made under Section 4(b) of this Agreement. A “Change in Control” shall mean an
event that is a change in the ownership of the Company, a change in the
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company, all as defined in Code §409A and guidance
issued thereunder, except that 35% shall be substituted for 30% in applying
Treasury Regulations Section 1.409A-3(i)(5)(vi) and 50% shall be substituted for
40% in applying Treasury Regulations Section 1.409A-3(i)(5)(vii).
Notwithstanding the above, a “Change in Control” shall not include any event
that is not treated under Code §409A as a change in control event with respect
to Employee.

(b) Substitution. Notwithstanding anything set forth herein to the contrary,
upon a Change in Control, the Committee, in its sole discretion, may, in lieu of
issuing Common Stock, provide Employee with an equivalent amount payable in the
form of cash.

6. Agreement of Employee. Employee acknowledges that certain restrictions under
state or federal securities laws may apply with respect to the shares of Common
Stock to be issued pursuant to the Award. Specifically, Employee acknowledges
that, to the extent Employee is an “affiliate” of the Company (as that term is
defined by the Securities Act of 1933), the shares of Common Stock to be issued
as a result of the Award are subject to certain trading restrictions under
applicable securities laws (including particularly the Securities and Exchange
Commission’s Rule 144). Employee hereby agrees to execute such documents and
take such actions as the Company may reasonably require with respect to state
and federal securities laws and any restrictions on the resale of such shares
which may pertain under such laws. Notwithstanding anything herein to the
contrary and only to the extent permitted under Code §409A, a payment may be
delayed to the extent the Company reasonably anticipates that making the payment
will violate federal securities laws or other applicable laws.

7. Withholding. Upon the issuance of shares to Employee pursuant to this
Agreement, Employee shall pay an amount equal to the amount of all applicable
federal, state and local employment taxes which the Company is required to
withhold at any time. Such payment may be made in cash or, with respect to the
issuance of shares to Employee pursuant to this Agreement, by delivery of whole
shares of Common Stock (including shares issuable under this Agreement) in
accordance with Section 14(a) of the Plan and the terms of Code §409A.

 

5



--------------------------------------------------------------------------------

8. Adjustment of Awards.

(a) If there is an increase or decrease in the number of issued and outstanding
shares of Common Stock through the payment of a stock dividend or resulting from
a stock split-up, a recapitalization, or a combination or exchange of shares of
Common Stock, then the number of outstanding RSUs hereunder shall be adjusted so
that the proportion of such Award to the Company’s total issued and outstanding
shares of Common stock remains the same as existed immediately prior to such
event.

(b) Except as provided in Section 8(a) of this Agreement, no adjustment in the
number of shares of Common Stock subject to any outstanding portion of the RSUs
shall be made upon the issuance by the Company of shares of any class of its
capital stock or securities convertible into shares of any class of capital
stock, either in connection with a direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of any other obligation of
the Company that may be convertible into such shares or other securities.

(c) Upon the occurrence of events affecting Common Stock other than those
specified in Sections 8(a) and 8(b) of this Agreement, the Committee may make
such other adjustments to awards as are permitted under Section 5(c) of the
Plan. This section shall not be construed as limiting any other rights the
Committee may have under the terms of the Plan.

9. Clawback Provision. Notwithstanding anything in the Plan to the contrary, in
the event that the Company is required to materially restate its financial
results, excluding a material restatement of such financial results due solely
to a change in generally accepted accounting principles in the United States or
such other accounting principles that may be adopted by the Securities and
Exchange Commission and are or become applicable to the Company, at any time
before or within two years following the Performance Award Vesting Date as a
result of fraud or intentional misconduct on the part of the Employee, the
Committee may, in its discretion, (a) cancel the Performance Award, in whole or
in part, whether or not vested (so long as shares of Common Stock have not yet
been issued in accordance with Section 4(a)(ii) or Section 4(b)(ii) of this
Agreement) and/or (b) require the Employee to repay to the Company an amount
equal to all or any portion of the value of any or all of the shares that have
been issued in accordance with Section 4(a)(ii) of this Agreement valued as of
the Performance Award Vesting Date. Such cancellation or repayment obligation
shall be effective as of the date specified by the Committee. Any repayment
obligation may be satisfied in shares of Common Stock or cash or a combination
thereof (based on the Fair Market Value of the shares of Common Stock on the
date of repayment) and the Committee may provide for an offset to any future
payments owed by the Company or any of its subsidiaries or affiliates to the
Employee if necessary to satisfy the repayment obligation; provided, however,
that if any such offset is prohibited under applicable law, the Committee shall
not permit any offsets and may require immediate repayment by the Employee.

Notwithstanding the foregoing, to the extent required to comply with applicable
law and/or any Clawback Policy adopted by the Company after the date of this
Agreement, the Company may unilaterally amend this Section 9, and any such
amendment shall be made by providing notice of such amendment to Employee, and
such amendment shall be binding on Employee; provided, regardless of whether the
Company makes such a unilateral amendment to this Section 9 or provides such
notice to Employee, this section shall be deemed consistent with any Clawback
Policy adopted by the Company after the date of this Agreement and Employee
shall be bound thereby.

 

6



--------------------------------------------------------------------------------

10. Plan Provisions.

In addition to the terms and conditions set forth herein, the Award is subject
to and governed by the terms and conditions set forth in the Plan, as may be
amended from time to time, which are hereby incorporated by reference. Any terms
used herein with an initial capital letter shall have the same meaning as
provided in the Plan, unless otherwise specified herein. In the event of any
conflict between the provisions of the Agreement and the Plan, the Plan shall
control.

11. Miscellaneous.

(a) Limitation of Rights. The granting of the Award and the execution of the
Agreement shall not give Employee any rights to (1) similar grants in future
years, (2) any right to be retained in the employ or service of the Company or
any of its affiliates or subsidiaries, or (3) interfere in any way with the
right of the Company or its affiliates or subsidiaries to terminate Employee’s
employment or services at any time.

(b) Claims Procedure. Any dispute or claim for benefits by any person under this
Agreement shall be determined by the Committee in accordance with the claims
procedures under the Cash America International, Inc. Nonqualified Savings Plan.

(c) Shareholder Rights. Neither Employee nor Employee’s Beneficiary shall have
any of the rights of a shareholder with respect to any shares of Common Stock
issuable upon vesting of any Award, including without limitation a right to cash
dividends or a right to vote, until (i) such Award is vested and, if applicable
with respect to the Performance Award, certified by the Committee, and (ii) such
shares have been delivered and issued to Employee or Employee’s Beneficiary
pursuant to Section 4 of this Agreement.

(d) Severability. If any term, provision, covenant or restriction contained in
the Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Agreement shall remain
in full force and effect, and shall in no way be affected, impaired or
invalidated.

(e) Controlling Law. The Agreement is being made in Texas and shall be construed
and enforced in accordance with the laws of that state.

(f) Construction. The Agreement and the Plan contain the entire understanding
between the parties, and supersedes any prior understanding and agreements
between them, representing the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

(g) Amendments to Comply With Code §409A. Notwithstanding the foregoing, if any
provision of this Agreement would cause compensation to be includible in
Employee’s income pursuant to Code §409A(a)(1), then the Company may amend the
Agreement in such a way as to cause substantially similar economic results
without causing such inclusion; any such amendment shall be made by providing
notice of such amendment to Employee, and shall be binding on Employee.

(h) Headings. Section and other headings contained in the Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.

 

7



--------------------------------------------------------------------------------

(i) Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements contained herein shall be binding upon and inure to
the benefit of Employee’s heirs, legal representatives, successors and assigns.

(j) Originals. This Agreement may be executed electronically and/or in duplicate
counterparts, the production of either of which shall be sufficient for all
purposes for the proof of the terms of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the day
and year first set forth above.

 

CASH AMERICA INTERNATIONAL, INC. By:       EMPLOYEE  

 

8



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF PERFORMANCE AWARD

 

  1. General. The amount of the Performance Award that will vest and be payable
upon vesting shall be based on the Company achieving growth in its
[**Confidential Treatment Requested] EPS over the three-year period ending
December 31, 2014.

 

  2. Target Performance Award and Maximum Performance Award. 100% of the Target
Performance Award shall vest and be payable if the Company’s EPS achieves a
compounded annual growth rate (“CAGR”) of [**Confidential Treatment Requested]
when comparing the base [**Confidential Treatment Requested] EPS for the year
ended December 31, 2011, determined as described in section 3(a) below ( the
“Base EPS”), with the [**Confidential Treatment Requested] EPS for the year
ending December 31, 2014, [**Confidential Treatment Requested] (the “2014 EPS”);
200% of the Target Performance Award (or the maximum Performance Award) shall
vest and be payable if the Company’s EPS achieves a CAGR of [**Confidential
Treatment Requested] when comparing the Base EPS with the 2014 EPS.

 

  3. Calculation of CAGR. The CAGR shall reflect the cumulative growth
[**Confidential Treatment Requested] EPS over the three-year period ending
December 31, 2014. For purposes of computing CAGR, the Base EPS and the 2014 EPS
shall be determined as described in this section 3.

 

  (a) Base EPS. In the event that an initial public offering of common stock of
Enova International, Inc. (“Enova”) occurs on or before December 31, 2014, and
as a result of the Company’s reduction in ownership of Enova, the financial
results of Enova and its subsidiaries for periods following the closing of such
initial public offering are not required to be consolidated with the financial
results of the Company under generally accepted accounting principles in the
United States or such other accounting principles that may be applicable to the
Company (“Deconsolidating Enova IPO”), the Base EPS shall be determined in
accordance with the following schedule, based on the date of the closing of the
Deconsolidating Enova IPO:

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

If Closing of the Deconsolidating IPO

Occurs

  

Base EPS Shall Be

Before January 31, 2014

   [**Confidential Treatment Requested]

During February, 2014

   [**Confidential Treatment Requested]

During March, 2014

   [**Confidential Treatment Requested]

During April, 2014

   [**Confidential Treatment Requested]

During May, 2014

   [**Confidential Treatment Requested]

During June, 2014

   [**Confidential Treatment Requested]

During July, 2014

   [**Confidential Treatment Requested]

During August, 2014

   [**Confidential Treatment Requested]

During September, 2014

   [**Confidential Treatment Requested]

During October, 2014

   [**Confidential Treatment Requested]

During November, 2014

   [**Confidential Treatment Requested]

During December, 2014

   [**Confidential Treatment Requested]

In the event that an Enova Deconsolidating IPO does not occur on or before
December 31, 2014, the Base EPS shall be [**Confidential Treatment Requested]
per share.

 

  (b) 2014 EPS. The 2014 EPS [**Confidential Treatment Requested]. In the event
that a Deconsolidating Enova IPO occurs on or before December 31, 2014, the 2014
EPS [**Confidential Treatment Requested]. [**Confidential Treatment Requested].

 

  4. Adjustments. If there is an increase or decrease in the number of issued
and outstanding shares of Common Stock through the payment of a stock dividend
or resulting from a stock split-up, a recapitalization or a combination or
exchange of shares of Common Stock, then the Base EPS used to calculate the
amount of the Performance Award shall be adjusted to reflect such increase or
decrease.

 

  5. Vesting and Payment Amounts. The amount of the Performance Award that will
vest and be payable (subject to Committee Certification, as described below)
shall be determined as follows:

 

  a. The Company’s 2014 [**Confidential Treatment Requested] EPS must achieve a
CAGR of at least [**Confidential Treatment Requested] in order for any amount of
the Performance Award to vest and be payable; and with a CAGR of [**Confidential
Treatment Requested], 100% of the Target Performance Award will vest and be
payable (see the Performance Schedule in Paragraph 7 below).

 

  b. 200% of the Target Performance Award amount shall vest and be payable if
the Company’s 2014 [**Confidential Treatment Requested] EPS achieves a CAGR of
[**Confidential Treatment Requested].

 

  c. If the Company’s 2014 [**Confidential Treatment Requested] EPS achieves a
CAGR of at least [**Confidential Treatment Requested] but less than
[**Confidential Treatment Requested], the amount of the Target Performance Award
that will vest and be payable shall be determined in accordance with the
Performance Schedule in Paragraph 7 below. (See also the examples in Paragraph 8
below.)

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

  d. No portion of the Performance Award will vest or be payable if the
Company’s 2014 [**Confidential Treatment Requested] EPS achieves a CAGR of less
than [**Confidential Treatment Requested].

 

  e. For purposes of determining the amount of the Performance Award that will
vest and be payable, CAGR shall be rounded to the nearest 0.1%; the calculated
percentage of the amount of the Performance Award payable at vesting will be
rounded to the nearest 1.0%; and any fractional share resulting from the
calculation shall be rounded up to the next whole share.

 

  6. Committee Certification. At its first regularly scheduled meeting (or, if
later, at the first meeting held once the necessary EPS data has become
available) following the Performance Award Vesting Date (which meeting is
anticipated to occur during the last 14 days of January 2015), the Committee (or
any successor thereto) shall determine the extent to which the conditions for
the vesting of the Performance Award described in this Appendix (the
“Performance Goals”) have been met and shall certify the portion of the Target
Performance Award, if any, that has vested and is payable (“Committee
Certification”). Such Performance Goals will be considered to have been met only
to the extent that the Committee certifies in writing (within the meaning of
Treasury Regulations Section 1.162-27(e)(5)) that they have been met. The
Committee Certification shall certify as to the satisfaction of the performance
goals set forth in this Exhibit and as to the satisfaction of all other material
terms of the Performance Award (including, without limitation, the requirements
of (a) remaining continuously employed and/or a member of the Board and/or
(b) attaining Rule of 65). The date the Committee makes such a written
certification shall be deemed the “Committee Certification Date”).

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

  7. Performance Schedule:

 

3 Year EPS CAGR*

   Percentage of
Target
Performance
Award To be
Issued¹ **   

3 Year EPS CAGR*

   Percentage of
Target
Performance
Award To be
Issued¹ ** [**Confidential Treatment Requested]    200%    [**Confidential
Treatment Requested]    174% [**Confidential Treatment Requested]    199%   
[**Confidential Treatment Requested]    173% [**Confidential Treatment
Requested]    198%    [**Confidential Treatment Requested]    172%
[**Confidential Treatment Requested]    197%    [**Confidential Treatment
Requested]    171% [**Confidential Treatment Requested]    196%   
[**Confidential Treatment Requested]    170% [**Confidential Treatment
Requested]    195%    [**Confidential Treatment Requested]    169%
[**Confidential Treatment Requested]    194%    [**Confidential Treatment
Requested]    168% [**Confidential Treatment Requested]    193%   
[**Confidential Treatment Requested]    167% [**Confidential Treatment
Requested]    192%    [**Confidential Treatment Requested]    166%
[**Confidential Treatment Requested]    191%    [**Confidential Treatment
Requested]    165% [**Confidential Treatment Requested]    190%   
[**Confidential Treatment Requested]    164% [**Confidential Treatment
Requested]    189%    [**Confidential Treatment Requested]    163%
[**Confidential Treatment Requested]    188%    [**Confidential Treatment
Requested]    162% [**Confidential Treatment Requested]    187%   
[**Confidential Treatment Requested]    161% [**Confidential Treatment
Requested]    186%    [**Confidential Treatment Requested]    160%
[**Confidential Treatment Requested]    185%    [**Confidential Treatment
Requested]    159% [**Confidential Treatment Requested]    184%   
[**Confidential Treatment Requested]    158% [**Confidential Treatment
Requested]    183%    [**Confidential Treatment Requested]    157%
[**Confidential Treatment Requested]    182%    [**Confidential Treatment
Requested]    156% [**Confidential Treatment Requested]    181%   
[**Confidential Treatment Requested]    155% [**Confidential Treatment
Requested]    180%    [**Confidential Treatment Requested]    154%
[**Confidential Treatment Requested]    179%    [**Confidential Treatment
Requested]    153% [**Confidential Treatment Requested]    178%   
[**Confidential Treatment Requested]    152% [**Confidential Treatment
Requested]    177%    [**Confidential Treatment Requested]    151%
[**Confidential Treatment Requested]    176%    [**Confidential Treatment
Requested]    150% [**Confidential Treatment Requested]    175%   
[**Confidential Treatment Requested]    149%

Continued on next page

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

3 Year EPS CAGR*

   Percentage of
Target
Performance
Award To be
Issued¹ **   

3 Year EPS CAGR*

   Percentage of
Target
Performance
Award To be
Issued¹ ** [**Confidential Treatment Requested]    148%    [**Confidential
Treatment Requested]    111% [**Confidential Treatment Requested]    147%   
[**Confidential Treatment Requested]    110% [**Confidential Treatment
Requested]    146%    [**Confidential Treatment Requested]    109%
[**Confidential Treatment Requested]    145%    [**Confidential Treatment
Requested]    108% [**Confidential Treatment Requested]    144%   
[**Confidential Treatment Requested]    107% [**Confidential Treatment
Requested]    143%    [**Confidential Treatment Requested]    106%
[**Confidential Treatment Requested]    142%    [**Confidential Treatment
Requested]    105% [**Confidential Treatment Requested]    141%   
[**Confidential Treatment Requested]    104% [**Confidential Treatment
Requested]    140%    [**Confidential Treatment Requested]    103%
[**Confidential Treatment Requested]    139%    [**Confidential Treatment
Requested]    102% [**Confidential Treatment Requested]    138%   
[**Confidential Treatment Requested]    101% [**Confidential Treatment
Requested]    137%    [**Confidential Treatment Requested]    100%
[**Confidential Treatment Requested]    136%    [**Confidential Treatment
Requested]    96% [**Confidential Treatment Requested]    135%   
[**Confidential Treatment Requested]    92% [**Confidential Treatment Requested]
   134%    [**Confidential Treatment Requested]    88% [**Confidential Treatment
Requested]    133%    [**Confidential Treatment Requested]    85%
[**Confidential Treatment Requested]    132%    [**Confidential Treatment
Requested]    81% [**Confidential Treatment Requested]    131%   
[**Confidential Treatment Requested]    77% [**Confidential Treatment Requested]
   130%    [**Confidential Treatment Requested]    73% [**Confidential Treatment
Requested]    129%    [**Confidential Treatment Requested]    69%
[**Confidential Treatment Requested]    128%    [**Confidential Treatment
Requested]    65% [**Confidential Treatment Requested]    127%   
[**Confidential Treatment Requested]    62% [**Confidential Treatment Requested]
   126%    [**Confidential Treatment Requested]    58% [**Confidential Treatment
Requested]    125%    [**Confidential Treatment Requested]    54%
[**Confidential Treatment Requested]    124%    [**Confidential Treatment
Requested]    50% [**Confidential Treatment Requested]    123%   
[**Confidential Treatment Requested]    46% [**Confidential Treatment Requested]
   122%    [**Confidential Treatment Requested]    42% [**Confidential Treatment
Requested]    121%    [**Confidential Treatment Requested]    38%
[**Confidential Treatment Requested]    120%    [**Confidential Treatment
Requested]    35% [**Confidential Treatment Requested]    119%   
[**Confidential Treatment Requested]    31% [**Confidential Treatment Requested]
   118%    [**Confidential Treatment Requested]    27% [**Confidential Treatment
Requested]    117%    [**Confidential Treatment Requested]    23%
[**Confidential Treatment Requested]    116%    [**Confidential Treatment
Requested]    19% [**Confidential Treatment Requested]    115%   
[**Confidential Treatment Requested]    15% [**Confidential Treatment Requested]
   114%    [**Confidential Treatment Requested]    12% [**Confidential Treatment
Requested]    113%    [**Confidential Treatment Requested]    8% [**Confidential
Treatment Requested]    112%    [**Confidential Treatment Requested]    4%      
[**Confidential Treatment Requested]    0%

 

(1) Reflects the % of Target Performance Award that may vest and be payable.

* CAGR Percentage to be rounded to nearest 0.1%

** Percentage of Performance Award to be issued rounded to the nearest 1%

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

  8. Examples: For purposes of these examples, assume Employee is granted a
Target Performance Award of 325 RSUs:

 

  a. If the CAGR is [**Confidential Treatment Requested], Employee shall receive
the number of shares equal to 143% of the number of RSUs granted as the Target
Performance Award, rounded up to the next whole share or 465 shares (325 * 143%
= 464.75).

 

  b. If the CAGR is [**Confidential Treatment Requested], Employee shall receive
the number of shares equal to 111% of the number of RSUs granted as the Target
Performance Award rounded up to the next whole share or 361 shares (325 * 111% =
360.75).

 

  c. If CAGR is [**Confidential Treatment Requested], Employee shall receive the
number of shares equal to 62% of the number of RSUs granted as the Target
Performance Award rounded up to the next whole share or 202 shares (325 * 62% =
201.5).

 

  d. If CAGR is [**Confidential Treatment Requested], Employee shall not receive
any portion of the Performance Award.

 

  e. If the CAGR is [**Confidential Treatment Requested], Employee shall receive
the number of shares equal to 200% of the number of RSUs granted as the Target
Performance Award rounded up to the next whole share or 750 shares (325 * 200% =
750).

 

[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.